Title: To Thomas Jefferson from William Stuart, [on or before 25 October 1801]
From: Stuart, William
To: Jefferson, Thomas


Respect’d SirHone. Thomas Jefferson
[on or before 25 Oct. 1801]
Confiding in your kinde patriotism. I deign to intrude on your tenderness. I deign to call fourth your humanity in my behalfe. I Know well, the reasonable conjectures which will arise in your minde; not alltogether in my favour. but Sir. I rely. I confide. I trust. mine will rise superior to them all. you will say Sir. why young man did you not bring proper recommendations? my reasons Sir are obvious. for my capitol will not admitt any greate delay, and of course no greate ex-pence. too be sure Sir. I have freinds that might introduce me, to those of whome I could get recommendations. but when I made applications to my freinds. theire answer was, you are too juvenile, and consiquently too unsettled, to be put in the army as a second Lieutenant. by, the, by, Sir. I do not thinke it exebited a singular instance of theire or his greate superiority of understanding. apropo Sir. these freinds are not relation. no Sir. on these grounds. a destitute young man, presumtively asks but small the meanes (through your goodness.) he presumes to raise them to his own honnor. to your greate satisfaction. and to his Countrie’s never ending glory!
With greate respect Sir I am Yr. Most Ob. Hb Servent
William Stuart
